DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11, 23, 25 in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that Fig. 1 is a generic figure for all embodiments and the Species election should be among Fig. 2, 5, 6 and the applicant has elected FIG. 2.  This is found persuasive and the claims elected are examined.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 line 2 has ‘from to a first position’…It looks like ‘to’ is added by mistake.  Appropriate correction is required.

                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1-11, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over KOYANO (US 2017/0019600 A1) in view of  TSUCHIYA (US 2016/0330378 A1).

 	As of Claim 1: KOYANO teaches a lens apparatus for a camera system (¶0084) which includes a camera including a first correction unit (Fig. 3 where it shows body side correction unit) movable for an image stabilization, and the lens apparatus being attachable to and detachable from the camera (¶0084), the lens apparatus comprising: a second correction unit (Fig. 3 where it shows lens side correction unit) movable; and a setting unit, wherein the camera system moves one correction unit of the first correction unit and the second correction unit and does not move the other correction unit in the image stabilization before imaging for recording starts (¶¶0107-01112), and moves the first correction unit and the second correction unit in the image stabilization during the imaging for recording (note that the lens-side and the camera-body correction range do not perform the calculation and do not output as disclosed in ¶0084), and the setting unit sets information on a correction ratio between the first correction unit and the second correction unit for each direction of the one correction unit from a position of the one correction unit when the imaging for recording starts(¶¶0099-0101).
KOYANO does not explicitly teach “image stabilization" as recited in present claimed invention.
TSUCHIYA. In particular, TSUCHIYA teaches image stabilization (i.e., see ¶0005. Blur correction is performed to stabilize the image) as recited in present claimed invention.
In view of the above, having the system of KOYANO and given the well-established teaching of TSUCHIYA, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of KOYANO as taught by TSUCHIYA, since TSUCHIYA state that such modification would allow a photographer can capture a satisfactory image having no image blurring without paying any special attention to camera shake or the like (TSUCHIYA ¶0004)

	
 	As of Claim 2: KOYANO in view of TSUCHIYA further teaches the setting unit sets the information based on a correctable amount for each direction of the one correction unit from to a first position as the position of the one correction unit when the imaging for recording starts and a correctable amount for each direction of the other correction unit from a second position as a position of the other correction unit when the imaging for recording starts (¶¶0106-0112. Note that the interchangeable lens side and the camera-body side correction ratios are calculated using equations 1 and 2 in ¶0109. Depending on the result of one, the other ratio gets subtracted and the ratio is determined. Therefore, the position is determined based on the correctable amount for each direction. See ¶¶0113-0115, 0133-0135).

 	As of Claim 3: KOYANO in view of TSUCHIYA further teaches when the correctable amount of the one correction unit on a first direction side of the first position is smaller than the correctable amount of the one correction unit on a second direction side opposite to the first direction side (KOYANO¶¶0106-0112. Note that the interchangeable lens side and the camera-KOYANO¶¶0106-0112. Note that the interchangeable lens side and the camera-body side correction ratios are calculated using equations 1 and 2 in ¶0109. Depending on the result of one, the other ratio gets subtracted and the ratio is determined. Therefore, the position is determined based on the correctable amount for each direction. See ¶¶0113-0115, 0133-0135, 0147, and 0177).

 	As of Claim 4: KOYANO in view of TSUCHIYA further teaches when the correctable amount of the one correction unit on a first direction side of the first position is smaller than the correctable amount of the one correction unit on a second direction side opposite to the first direction side, the setting unit sets the information such that a ratio of a correction of the other correction unit when the one correction unit is located on the first direction side of the first position is larger than the ratio of the correction of the other correction unit when the one correction unit is located on the second direction side of the first position (KOYANO ¶¶0106-0112. Note that the interchangeable lens side and the camera-body side correction ratios are calculated using equations 1 and 2 in ¶0109. Depending on the result of one, the other ratio gets subtracted and the ratio is determined. Therefore, the position is determined based on the correctable amount for each direction. See ¶¶0113-0115, 0133-0135).

 	As of Claim 5: KOYANO in view of TSUCHIYA further teaches the camera system reduces an image blur caused by an angle shake of the camera system for an image stabilization, and wherein the setting unit sets as the information a ratio between an angle converted value of an image stabilization amount of the first correction unit and an angle converted value of an image stabilization amount of the second correction unit (KOYANO ¶¶0106-0112. Note that the interchangeable lens side and the camera-body side correction ratios are calculated using equations 1 and 2 in ¶0109. Depending on the result of one, the other ratio gets subtracted and the ratio is determined. Therefore, the position is determined based on the correctable amount for each direction. See ¶¶0113-0115, 0133-0135).

 	As of Claim 6: KOYANO in view of TSUCHIYA further teaches the one correction unit is the first correction unit and the other correction unit is the second correction unit, and wherein the setting unit receives from the camera a correctable amount for each direction of the first correction unit from the position of the first correction unit when the imaging for recording starts as a value that is not an angle converted value (KOYANO ¶¶0106-0112. Note that the interchangeable lens side and the camera-body side correction ratios are calculated using equations 1 and 2 in ¶0109. Depending on the result of one, the other ratio gets subtracted and the ratio is determined. Therefore, the position is determined based on the correctable amount for each direction. See ¶¶0113-0115, 0133-0135).

 	As of Claim 7: KOYANO in view of TSUCHIYA further teaches the imaging for recording starts when a start of the imaging for recording is instructed or at a timing within a period from when the start of the imaging for recording is instructed to when the imaging for recording starts (TSUCHIYA ¶¶0106-0109 and KOYANO ¶¶0099-0101).

 	As of Claim 8: KOYANO in view of TSUCHIYA further teaches a transmitting unit configured to transmit the information set by the setting unit to the camera (TSUCHIYA ¶¶0106-0109 and KOYANO ¶¶0099-0101).

 	As of Claim 9: KOYANO in view of TSUCHIYA further teaches a control unit configured to control a movement of the second correction unit based on the information set by the setting unit (TSUCHIYA ¶¶0106-0109 and KOYANO ¶¶0099-0101).


 	As of Claim 10: KOYANO in view of TSUCHIYA further teaches the first correction unit and the second correction unit in the camera system provide an image stabilization in the same direction component during the imaging for recording (in ¶0084 the setting unit (microcomputer 15) sets information on a correction ratio between the first correction unit and the second correction unit for each direction of the one correction unit from a position of the one correction unit when the imaging for recording starts (¶¶0099-0101).

 	As of Claim 11: KOYANO teaches a camera for a camera system which includes a lens apparatus including a second correction unit movable for an image stabilization, and the camera to which the lens apparatus is detachably attached, the camera comprising: a first correction unit movable for an image stabilization, a receiving unit (¶0084); and a control unit, wherein the camera system moves one correction unit of the first correction unit and the second correction unit and does not move the other correction unit in the image stabilization before imaging for recording starts, and moves the first correction unit and the second correction unit in the image stabilization 
KOYANO does not explicitly teach “image stabilization" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by TSUCHIYA. In particular, TSUCHIYA teaches image stabilization (i.e., see ¶0005. Blur correction is performed to stabilize the image) as recited in present claimed invention.
In view of the above, having the system of KOYANO and given the well-established teaching of TSUCHIYA, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of KOYANO of as taught by TSUCHIYA, since TSUCHIYA state that such modification would allow a photographer can capture a satisfactory image having no image blurring without paying any special attention to camera shake or the like (TSUCHIYA ¶0004).

As of Claim 23: Claim 23 is a method claim for claim 1 and all limitations are addressed in Claim 1.

As of Claim 25: Claim 25 is a method claim for the Cameras system of claim 11 and all limitations are addressed in Claim 11.

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697